MEMORANDUM **
Ambrocio Baria, Jr., a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
We reject Baria’s contention regarding his allegedly defective criminal conviction, as we cannot collaterally revisit the circumstances of the conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir.1995).
We lack jurisdiction over Baria’s contentions that he was denied his statutory right to counsel and that he is eligible for relief from removal because he did not raise these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion of claims within the agency’s competence is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.